Citation Nr: 9920654	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder, prior to June 12, 1997.  

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, beginning June 12, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967 
and from January 1969 to December 1973.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from an October 1994 rating decision of the 
St. Petersburg, Florida Regional Office (hereinafter "the 
RO") which continued a 10 percent disability evaluation for 
the veteran's service-connected post-traumatic stress 
disorder.  An April 1995 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected psychiatric disorder to 30 percent effective 
October 23, 1994.  In October 1996, the Board remanded this 
appeal to the RO to obtain additional volumes of the 
veteran's claims folder, to obtain records from the Social 
Security Administration, to obtain private and/or Department 
of Veterans Affairs (hereinafter "VA") treatment records, 
to conduct a VA social and industrial survey and to afford 
the veteran a VA psychiatric examination.  

A July 1997 rating decision increased the disability 
evaluation assigned for the veteran's service-connected post-
traumatic stress disorder to 50 percent effective July 12, 
1997.  In December 1987, the Board again remanded this appeal 
to the RO to make an additional attempt to obtain records 
from the Social Security Administration, to afford the 
veteran an additional VA psychiatric examination and to 
schedule the veteran for a VA social and industrial survey.  
The veteran is presently represented in this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to June 12, 1997, the veteran's post-traumatic 
stress disorder has been reasonably shown to be productive of 
considerable social and industrial impairment, but no more.  

3.  Prior to June 12, 1997, the veteran's post-traumatic 
stress disorder, alternatively considered, was clinically 
assessed as being manifested by relevant and coherent speech 
at a normal rate; an affect appropriate to his mood; 
obsessive qualities to his thought process; denial of current 
suicidal or homicidal ideation; orientation times three; and 
impaired social judgment with private and VA treatment 
records dated from October 1994 to June 1996 indicating GAF 
scores ranging from 55 to 65.  

4.  Beginning on June 12, 1997, the veteran's post-traumatic 
stress disorder is productive of no more than considerable 
social and industrial impairment.  

5.  Beginning on June 12, 1997, the veteran's post-traumatic 
stress disorder, alternatively considered, is clinically 
assessed as being manifested by speech of normal rate, tone 
and volume; no displays of psychomotor agitation or 
retardation; a mildly anxious mood that was congruent and 
appropriate; an anxious affect; denial of auditory, visual or 
tactile hallucinations, delusions or paranoia; no ideas of 
reference or influence; denial of suicidal or homicidal 
ideation; orientation to person, place and time; poor 
concentration; and poor judgment with GAF scores of 50 and 55 
having been assigned.  


CONCLUSIONS OF LAW

1.  For the period prior to June 12, 1997, the schedular 
criteria for a 50 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 
4.7 and Diagnostic Code 9411 (1998).  

2.  For the period beginning June 12, 1997, the schedular 
criteria for an evaluation in excess of 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7 and Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been properly developed.  Accordingly, an additional remand, 
in order to allow for further development of the record is 
not appropriate.  

The Board notes that this appeal originally ensues from the 
veteran's disagreement with a 10 percent disability 
evaluation which was continued for his service-connected 
post-traumatic stress disorder pursuant to an October 1994 
rating decision.  An April 1995 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected psychiatric disorder to 30 percent effective 
October 23, 1994.  The 30 percent evaluation was apparently 
effectuated from the period of the original rating decision.  
A July 1997 rating decision increased the disability 
evaluation assigned for such disorder to 50 percent with an 
effective date of June 12, 1997.  Thus, since the veteran was 
in receipt of a 30 percent evaluation prior to June 12, 1997, 
during the pendency of his appeal, and a 50 percent 
evaluation beginning June 12, 1997, this decision will 
address whether he was or is entitled to increased 
evaluations for such periods.  





I.  Entitlement to an Evaluation in Excess of 30 Percent for 
Post-Traumatic
Stress Disorder, Prior to June 12, 1997.

A.  Historical Review

The veteran had active service from March 1964 to March 1967 
and from January 1969 to December 1973.  The veteran's 
service medical records indicate that in May 1965, he 
underwent a neuropsychiatric consultation while awaiting 
punishment for theft of a statue.  The diagnosis was immature 
personality.  An August 1965 consultation report noted that 
the veteran was reevaluated on a follow-up examination with 
no disease found.  A November 1966 treatment entry noted that 
the veteran reported that he was considering suicide.  The 
impression, at that time, was anxiety with paranoia and 
immature personality.  A November 1966 consultation report 
related a diagnosis of an immature personality with anxiety.  
The March 1967 separation examination report, for the 
veteran's first period of service, included a notation that 
the veteran's psychiatric evaluation was normal.  The 
November 1973 separation examination report, for the 
veteran's second period of service, also included a notation 
that the veteran's psychiatric evaluation was normal.  

VA treatment records dated in December 1978 indicated that 
the veteran was treated for a personality disorder 
(explosive) with homicidal ideation.  Private treatment 
records dated from May 1979 to August 1982 noted that the 
veteran was treated for disorders including depressive 
neurosis and "Vietnam Vet Syndrome".  VA treatment records 
dated from February 1984 to March 1984 reported that the 
veteran was treated for disorders including psychiatric 
disorders.  A March 1984 addendum to a March 1984 discharge 
summary related diagnoses of post-traumatic stress disorder 
and alcohol dependence as well as passive dependent 
personality disorder.  

The veteran underwent a VA general medical examination in May 
1984.  The examiner indicated a diagnosis of post-traumatic 
stress disorder.  A May 1984 VA psychiatric examination 
report noted as to diagnoses, that there was no psychiatric 
diagnosis.  A personality disorder, probably mixed type was 
diagnosed.  

Private treatment records dated from November 1984 to June 
1985 and VA treatment records dated from August 1984 to 
August 1985 indicated that the veteran continued to receive 
treatment for disorders including variously diagnosed 
psychiatric disorders.  An August 1985 VA psychiatric 
examination report related diagnoses including dysthymic 
disorder (depressive neurosis), alcoholism and explosive 
personality.  VA treatment records dated from October 1985 to 
June 1991 referred to continued treatment for disorders 
including post-traumatic stress disorder.  

In February 1994, following a Board decision, service 
connection was granted for post-traumatic stress disorder.  A 
10 percent disability evaluation was assigned.  

B.  Increased Evaluation

The Board notes that the regulations governing the evaluation 
of mental disorders were amended as of November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (October 8, 1996) (to be codified at 
38 C.F.R. §§ 4.125-4.130).  The Board notes that the 
regulations applicable prior to November 7, 1996, are more 
favorable to the pending claim for an increased rating.  
Therefore, the Board concludes that the appellant's claim 
will be evaluated under the former regulations governing 
post-traumatic stress disorder.  See Karnas.  Under the 
regulations in effect prior to November 7, 1996, a 30 percent 
evaluation is warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  A 50 percent evaluation requires that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that his reliability, flexibility and efficiency levels 
be so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is required when the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and when there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals (hereinafter "the Court") stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 
(1993) was "qualitative" in character, whereas the other 
descriptive terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of satisfying the Board's statutory duty to 
articulate the "reasons and bases" for its decision under 
38 U.S.C.A. § 7104(d)(1).  The Board subsequently requested 
an opinion from the Office of the General Counsel of the VA.  
In a precedent opinion dated in November 9, 1993, the General 
Counsel concluded that the term "definite" is to be 
construed as denoting "distinct, unambiguous and moderately 
large in degree."  It represents a degree of social and 
industrial impairment that is "more than moderate, but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite" when applying the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1997).  

The regulations in effect as of November 7, 1996, provide 
that a 30 percent evaluation is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.).  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. Part 4, Diagnostic Code 
9411 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran underwent a VA psychiatric examination in July 
1994.  He reported that he had an erratic sleep pattern with 
middle insomnia and nightmares about his experiences in 
Vietnam.  It was noted that the veteran had symptoms 
consistent with survivor guilt as well as flashbacks, 
intrusive thoughts, startle response emotional lability and 
social withdrawal.  The veteran also indicated that his 
energy level was poor.  He reported that he had not held a 
job for more than five months at any given time and that he 
had not worked since 1990.  The examiner noted that the 
veteran was in no acute distress and that he was cooperative 
with the examination.  His speech was at a normal rate and 
was relevant and coherent.  The examiner reported that the 
veteran's affect appeared to be appropriate to his mood and 
that his thought process appeared to have some obsessive 
qualities.  The veteran was oriented times three and his 
ability to abstract was intact.  The examiner noted that the 
veteran's social judgment was impaired.  The impression was 
post-traumatic stress disorder, severe.  

VA treatment records dated from October 1994 to November 1994 
indicated that the veteran was treated for several disorders.  
A November 1994 hospital report noted final diagnoses 
including post-traumatic stress disorder, major depression, 
recurrent, severe, with psychotic symptoms and alcohol 
dependence, in partial remission.  It was reported that the 
veteran had a Global Assessment of Functioning (GAF) score of 
20 on admission and 65 on discharge.  

An April 1995 rating decision increased the disability 
evaluation assigned for the veteran's service-connected post-
traumatic stress disorder to 30 percent effective October 23, 
1994.  

At the July 1995 hearing on appeal, the veteran testified 
that he was taking medication for his psychiatric disorder.  
He stated that he had a problem with people and that he would 
stay away from them because he was "scared".  The veteran 
indicated that he had nightmares three to four time a week 
and that sometimes he would not sleep.  He indicated that he 
last worked in 1990 and that he would get in arguments and 
"fights" with employees.  The veteran related that he would 
suffer anxiety attacks.  He also reported that he felt 
paranoid and that he had problems controlling his temper.  
The veteran also noted that he felt depressed every day.  

VA treatment records dated from May 1995 to December 1996 
indicated that the veteran continued to receive treatment.  A 
November 1995 VA hospital discharge summary indicated 
diagnoses including alcohol dependence, post-traumatic stress 
disorder and personality disorder, not otherwise specified.  
A GAF score of 55/80 was assigned.  

Private treatment records dated from December 1995 to January 
1997 indicated that the veteran continued to receive 
treatment for psychiatric disorders.  A March 1996 discharge 
summary from the TGH University Psychiatric Center indicated 
final diagnoses including major depression, single episode, 
without psychotic features; alcohol dependence; and post-
traumatic stress disorder.  A current GAF score of 65 was 
assigned with a past year GAF score of 65.  A June 1996 
admission history related diagnoses including alcohol 
dependence; history of post-traumatic stress disorder; and 
major depression, single episode, moderate.  A current GAF 
score of 65 was assigned at that time.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of 
considerable social and industrial impairment for the period 
prior to June 12, 1997.  38 C.F.R. Part 4, Diagnostic Code 
9411 (1997).  The Board notes that a July 1994 VA psychiatric 
examination report indicated that the veteran reported that 
he had an erratic sleep pattern with middle insomnia and 
nightmares about his experiences in Vietnam.  It was also 
observed that the veteran had symptoms consistent with 
survivor guilt as well as flashbacks, intrusive thoughts, 
startle response, emotional lability and social withdrawal.  
The veteran also reported that his energy level was poor, 
that he had not held a job for more than five months and that 
he had not worked since 1990.  The examiner reported that the 
veteran was relevant and coherent and that his speech was at 
a normal rate.  The examiner noted that the veteran's affect 
appeared to be appropriate to his mood and that his thought 
process appeared to have some obsessive qualities.  The 
examiner indicated that the veteran was oriented times three 
and that his ability to abstract was intact.  The veteran's 
social judgment was reported to be impaired.  The impression 
was post-traumatic stress disorder, severe.  

Additionally, the Board notes that a subsequent November 1995 
VA hospital discharge summary related diagnoses including 
alcohol dependence, post-traumatic stress disorder and 
personality disorder, not otherwise specified.  A GAF score 
of 55/80 was assigned at that time.  Further, the Board 
observes that a March 1996 discharge summary from TGH 
University Psychiatric Center indicated final diagnoses 
including major depression, alcohol dependence and post-
traumatic stress disorder.  A GAF score of 65 was assigned.  
A June 1996 admission report from such facility related 
similar diagnoses and indicated a GAF score of 65.  The Board 
observes that the Court has indicated that a GAF score of 55 
to 60 indicates moderate difficulty in social and 
occupational functioning.  Brown v. Carpenter, 8 Vet.App. 240 
(1995).  As noted above, the March 1996 and June 1996 reports 
from TGH University Psychiatric Center indicated GAF scores 
of 65.  Also, a November 1995 VA hospital discharge summary 
related an apparent current GAF score of 55.  The Board 
further observes that the July 1994 VA psychiatric 
examination report did indicate an impression of post-
traumatic stress disorder, severe.  However, the more recent 
private and VA treatment records are not indicative of such 
severe pathology.  Also, the VA examiner, at that time, did 
not address the veteran's apparent alcoholism as a component 
of his symptomatology.  The Board is of the view that the 
medical evidence of record for the period in question, to 
include the GAF scores noted above, is indicative of greater 
than definite social and industrial impairment.  Accordingly, 
the Board finds that the medical evidence is sufficiently in 
equipoise to warrant a conclusion that the veteran's 
symptomatology was more nearly indicative of considerable 
impairment during the time frames in question.  

Further, the Board observes that the evidence fails to 
indicate the veteran's ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and that there were psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
his ability to obtain or retain employment for the period 
prior to June 12, 1997, as required for a 70 percent 
disability evaluation pursuant to the appropriate schedular 
criteria noted above.  As noted above, the recent VA and 
private treatment records indicated GAF scores ranging from 
55 to 65.  The Board observes, as mentioned above, that a 
July 1994 VA psychiatric examination report did indicate an 
impression of post-traumatic stress disorder, severe.  
However the more recent symptomatology was not indicative of 
such severe pathology.  The evidence of record, to include 
the more recent GAF scores, simply does not indicate 
symptomatology to such an extreme as to reflect a 70 percent 
evaluation.  

Additionally, to ensure that the veteran is not prejudiced by 
the Board's decision to evaluate him under the regulations in 
effect prior to November 7, 1996, the evidence will also be 
examined under the new criteria for a 70 percent evaluation 
to determine if an increased evaluation could be made 
thereunder.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  A 
70 percent disability evaluation under the new regulations 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1998).  The Board observes that the 
veteran has not been shown, pursuant to the more recent VA 
and private treatment reports, to suffer from symptomatology 
such as suicidal ideation, obsessional rituals, 
intermittently illogical obscure, or irrelevant speech, 
impaired impulse control and spatial disorientation as to 
reasonably support the assignment of a 70 percent evaluation.  
Therefore, the evidence of record does not satisfy the 
criteria for a 70 percent evaluation under the new or old 
regulations.  Accordingly, in consideration of the provisions 
of 38 C.F.R. § 4.7 (1998), the Board is of the view that the 
medical and other probative evidence of record is reflective 
of symptomatology that is supportive of a 50 percent 
evaluation pursuant to the appropriate schedular criteria 
noted above for the period in question.  Therefore, the Board 
concludes that a 50 percent evaluation is warranted for the 
veteran's service-connected post-traumatic stress disorder 
for the period prior to June 12, 1997.  

II.  Entitlement to an Evaluation in Excess of 50 Percent for 
Post-Traumatic
Stress Disorder, Beginning June 12, 1997

A.  Historical Review

The veteran's service medical records, as to this issue, were 
discussed above.  As noted above, an April 1995 rating 
decision increased the disability evaluation assigned for the 
veteran's service-connected post-traumatic stress disorder to 
30 percent effective October 23, 1994.

The veteran underwent a VA psychiatric examination on June 
12, 1987.  He reported that he had been unemployed since 1990 
and that he was unable to work because he tended to explode 
and people bothered him.  He reported that he had nightmares, 
but that his biggest problem was repeated flashbacks.  The 
veteran indicated that he had trouble getting along with 
people, that he had trouble focussing and concentrating and 
that he would easily become angry and agitated.  The examiner 
noted that the veteran was fairly cooperative and admitted 
drinking because of nervousness about having to come for the 
examination.  The examiner reported that the veteran's mood 
was depressed and that his affect was labile.  There was no 
evidence of auditory or visual hallucinations, perceptual 
deficit, or psychosis noted.  The examiner indicated that the 
veteran's cognition was intact and that he denied being 
suicidal or homicidal.  The impression was post-traumatic 
stress disorder and alcohol abuse.  The examiner commented 
that the veteran's inability to work appeared to be a direct 
result of his problems from post-traumatic stress disorder 
because of his difficulty in getting along with people and 
his difficulty in concentrating and focusing.  The examiner 
reported that the veteran's current GAF score for post-
traumatic stress disorder, alone, was 50.  

A July 1997 rating decision increased the disability 
evaluation assigned for the veteran's service-connected post-
traumatic stress disorder to 50 percent effective June 12, 
1997.  The 50 percent disability evaluation has remained in 
effect.  

VA treatment records dated from April 1997 to April 1998 
indicated that the veteran continued to receive treatment for 
disorders including post-traumatic stress disorder.  A 
November 1997 VA psychological evaluation report related 
diagnoses including post-traumatic stress disorder; alcohol 
abuse, the need to rule out alcohol dependence; the need to 
rule out substance induced mood disorder; and the need to 
rule out bipolar disorder.  A GAF score of 50 was assigned at 
that time.  Records from the Social Security Administration 
indicated that the veteran was receiving disability 
compensation.  

The veteran underwent a VA psychiatric examination in July 
1998.  The examiner noted that the veteran's claims folder 
was reviewed prior to his being seen and after he was 
evaluated.  The veteran reported that he had flashbacks two 
to three times per week where he felt that he was back in 
Vietnam and lost touch with reality.  It was noted that he 
suffered from isolation and poor sleep.  The veteran also 
complained of feelings of a foreshortened future, poor 
concentration and irritability.  He also reported episodes 
where he felt as if his heart raced, he would become 
diaphoretic with feelings of impending doom, shortness of 
breath, nausea and tremors.  The veteran reported that he 
avoided crowded places and that he would become anxious about 
going to crowded places.  He reported that he had not worked 
since 1989/1990 because of difficulty with irritability and 
frustration dealing with others.  

The examiner reported that the veteran was cooperative and 
did not display psychomotor agitation or retardation.  The 
veteran's speech was of a normal rate, tone and volume.  The 
examiner indicated that the veteran's mood was mildly 
anxious, congruent and appropriate and that his affect was 
anxious.  It was noted that the veteran denied any auditory, 
visual, or tactile hallucinations, delusions or paranoia.  
There were no ideas of reference or influence and the veteran 
denied suicidal or homicidal ideation.  The examiner 
indicated that the veteran was alert and oriented to person, 
place and time.  The examiner noted that the veteran's 
concentration, calculation, abstract reasoning, insight and 
judgment were all poor.  As to an impression, the examiner 
indicated that the veteran appeared to have symptoms 
consistent with post-traumatic stress disorder.  
Additionally, it was noted that the veteran also appeared to 
have symptoms associated with panic disorder and agoraphobia.  
The examiner reported that it appeared that the post-
traumatic stress disorder symptoms had been worse, but that 
the panic symptoms had been relatively stable.  It was 
observed that the veteran appeared to be dysfunctional 
socially as noted in his marriage, but that there was some 
staying power in the marriage as indicated by a 24 year 
relationship.  The examiner remarked that the veteran had 
some difficulty in an occupational manner as noted by his 
numerous jobs and his being unable to work since 1990.  The 
examiner stated that it was hard to say whether the veteran 
was employable or not as he had not attempted to maintain a 
job in over a year.  It was observed that the veteran did try 
to work part time one year ago and was not able to maintain 
the job for more than one year secondary to anxiety and his 
illness.  The examiner reported that the veteran's work 
ability was probably somewhat impaired.  The diagnoses 
included post-traumatic stress disorder and panic disorder 
with agoraphobia.  The examiner assigned a GAF score of 55.  
The examiner, in an addendum, commented that the veteran's 
level of disability from post-traumatic stress disorder 
alone, was in the moderate to severe range.  The examiner 
stated that it was hard to rate the disability only on such 
illness because his second diagnosis was in the same 
"family" and to differentiate disability on one alone was 
difficult.  

A July 1998 report of psychological testing related a 
diagnostic impression of post-traumatic stress disorder and 
antisocial personality.  A GAF score of 50 was indicated.  A 
July 1998 report of a VA social and industrial Survey noted 
the veteran spent most of his day at home, isolated in the 
bedroom.  The veteran reported that he would try to read, but 
that it was difficult to concentrate.  He stated that he 
might watch some television.  The veteran reported that he 
would eat dinner with his wife and occasionally shop with 
her.  He indicated that he had no friends or other social 
life and that there was one neighbor he would occasionally 
speak with.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than considerable social 
and industrial impairment.  38 C.F.R. Part 4, Diagnostic Code 
9411 (1998).  The Board notes that the most recent July 1998 
VA psychiatric examination report noted that the veteran 
reported that he had flashbacks two to three times a week and 
that he complained of feelings of a foreshortened future, 
poor concentration and irritability.  He also reported 
episodes where he felt as if his heart raced and he would 
become diaphoretic with feelings of impending doom, shortness 
of breath, nausea and tremors.  The veteran reported that he 
had not worked since 1989/1990 because of difficulty with 
irritability and frustration dealing with others.  The 
examiner noted that the veteran did not display psychomotor 
agitation or retardation and that his speech was of a normal 
rate, tone and volume.  The examiner reported that the 
veteran's mood was mildly anxious, congruent and appropriate 
and that his affect was anxious.  The veteran denied any 
auditory, visual, or tactile hallucinations, delusions or 
paranoia and there were no ideas of reference or influence 
and the veteran denied suicidal or homicidal ideation.  The 
examiner noted that the veteran was alert and oriented to 
person, place and time and that his concentration, 
calculation, abstract reasoning, insight and judgment were 
all poor.  As to an impression, the examiner indicated that 
the veteran appeared to have symptoms consistent with post-
traumatic stress disorder and that he also appeared to have 
symptoms associated with panic disorder and agoraphobia.  It 
was observed that the veteran appeared to be dysfunctional 
socially as noted in his marriage, but that there was some 
staying power in the marriage as indicated by a 24 year 
relationship.  The examiner remarked that the veteran had 
some difficulty in an occupational manner as noted by his 
numerous jobs and his being unable to work since 1990 and 
stated that it was hard to say whether the veteran was 
employable or not as he had not attempted to maintain a job 
in over a year.  The examiner noted that the veteran's work 
ability was probably somewhat impaired.  The diagnoses 
included post-traumatic stress disorder and panic disorder 
with agoraphobia.  The examiner assigned a GAF score of 55.  
In an addendum, the examiner commented that the veteran's 
level of disability from post-traumatic stress disorder 
alone, was in the moderate to severe range.  The examiner 
stated that it was hard to rate the disability only on such 
illness because his second diagnosis was in the same 
"family" and to differentiate disability on one alone was 
difficult.  A July 1998 report of psychological testing 
related a diagnostic impression of post-traumatic stress 
disorder and antisocial personality.  A GAF score of 50 was 
indicated.  

Additionally, the Board notes that a June 1997 VA psychiatric 
examination reported noted that the veteran reported that he 
had trouble getting along with people and trouble focusing 
and concentrating.  The veteran also related that he would 
easily become angry and agitated.  It was observed that the 
veteran admitted drinking because of nervousness about having 
to come for the examination.  The examiner reported that the 
veteran's mood was depressed, his affect was labile and that 
there was no evidence of auditory or visual hallucinations, 
perceptual deficit, or psychosis.  The examiner reported that 
the veteran's cognition was intact and that he denied being 
suicidal or homicidal.  The impression was post-traumatic 
stress disorder and alcohol abuse.  The examiner commented 
that the veteran's inability to work appeared to be a direct 
result of his problems from post-traumatic stress disorder 
because of his difficulty in getting along with people and 
his difficulty in concentrating and focusing.  The examiner 
reported that the veteran's current GAF score for post-
traumatic stress disorder, alone, was 50.  The Board observes 
that the Court has indicated that a GAF score of 55 to 60 
indicates moderate difficulty in social and occupational 
functioning.  See Carpenter.  The veteran's GAF scores 
pursuant to the July 1998 VA psychiatric examination report 
and report of psychological testing as well as the June 1997 
VA psychiatric examination report, range from 50 to 55.  Such 
GAF scores are indicative of at least moderate, if not 
slightly greater than moderate, impairment.  The Board 
observes, however, that such GAF scores are not indicative of 
severe impairment.  

Additionally, the Board observes that the evidence of record 
fails to indicate that the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired that there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in his ability to obtain or retain employment as required for 
a 70 percent evaluation pursuant to the appropriate schedular 
criteria noted above.  The Board notes, as mentioned above, 
that the examiner pursuant to the June 1997 VA psychiatric 
examination report did note that the veteran's inability to 
work appeared to be a direct result of his problems with 
post-traumatic stress disorder because of his difficulty in 
getting along with people and his difficulty in concentrating 
and focusing.  However, the examiner indicated an impression 
of both post-traumatic stress disorder and alcohol abuse.  
The examiner did not indicate whether any of the veteran's 
pathology was a component of the alcohol abuse as opposed to 
the service-connected psychiatric disorder.  Additionally, 
the examiner, pursuant to the more recent VA psychiatric 
examination report, noted that the veteran's level of 
disability from his post-traumatic stress disorder, alone, 
was in the moderate to severe range.  The examiner stated 
that it was hard to rate the veteran's level of disability 
solely on his post-traumatic stress disorder as his second 
diagnosis was in the same "family" and it was difficult to 
differentiate disability on one disorder alone.  The examiner 
also reported that the veteran's work ability was probably 
somewhat impaired and that it was difficult to say whether 
the veteran was employable or not as he had not attempted to 
maintain a job in over a year.  The Board observes that the 
evidence of record, to include the recent GAF scores noted 
above, as well as the symptomatology indicated pursuant to 
the July 1998 VA psychiatric examination report, simply does 
not indicate symptoms to such an extreme as to reflect that 
the veteran suffers from severe impairment in his ability to 
obtain or retain employment as a result of his service-
connected post-traumatic stress disorder.  Any impairment 
related to alcohol abuse is not, of course, appropriately to 
be considered in assessing the severity of the psychiatric 
disorder.  

Further, to ensure that the veteran is not prejudiced by the 
Board's decision to evaluate him under the regulations in 
effect prior to November 7, 1996, the evidence will also be 
examined under the new criteria for a 70 percent evaluation 
to determine if an increased evaluation could be made 
thereunder.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  A 
70 percent disability evaluation under the new regulations 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1998).  The Board observes that the 
veteran has not been shown, pursuant to the most recent July 
1998 VA examination report, to suffer from symptomatology 
such as suicidal ideation, obsessional rituals, 
intermittently illogical obscure, or irrelevant speech, 
impaired impulse control and spatial disorientation as to 
reasonably support the assignment of a 70 percent evaluation.  
The recently assigned GAF scores and the examination reports 
of record do not support the assignment of a 70 percent 
evaluation under the new or old regulations.  Therefore, the 
Board the concludes that the 50 percent disability evaluation 
sufficiently provides for the veteran's present level of 
disability.  Accordingly, an increased evaluation for post-
traumatic stress disorder beginning July 12, 1997, is not 
warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1997).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

A 50 percent evaluation for post-traumatic stress disorder is 
granted for the period prior to June 12, 1997, subject to the 
laws and regulations governing the award of monetary 
benefits.  An evaluation in excess 50 percent for post-
traumatic stress disorder for the period beginning June 12, 
1997, is denied.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

